


Exhibit 10.44
THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into effective as of January 19, 2014, by and between OXFORD FINANCE
LLC, a Delaware limited liability company with an office located at 133 North
Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in
such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the
Loan Agreement (as defined below) or otherwise party thereto from time to time
including Oxford in its capacity as a Lender and SQUARE 1 BANK, a North Carolina
banking corporation with an office located at 406 Blackwell Street, Suite 240,
Durham, NC 27701 (“Bank” or “Square 1”) (each a “Lender” and collectively, the
“Lenders”) and LIPOSCIENCE, INC., a Delaware corporation with offices located at
2500 Sumner Boulevard, Raleigh, NC 27616 (“Borrower”)
RECITALS
A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of December 20, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, including but without
limitation by that certain First Amendment to Loan and Security Agreement dated
as of June 11, 2013 and that certain Second Amendment to Loan and Security
Agreement dated as of October 31, 2013, the “Loan Agreement”).
B.    Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Collateral Agent and Lenders (i) amend the
maturity date and (ii) make certain other revisions to the Loan Agreement as
more fully set forth herein.
D.    Collateral Agent and Lenders have agreed to amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 6.10 (Financial Covenants). Section 6.10(ii) of the Loan
Agreement hereby is amended and restated in its entirety as follows:
“(ii)    Minimum Revenue. Revenue, measured on a trailing twelve (12) month
basis, of at least the amounts as set forth in the table immediately below for
the corresponding measuring periods.

1
WEST\245987189.3
368986-000083

--------------------------------------------------------------------------------




Measuring Period Ending
Minimum Revenue
January 31, 2014
$50,000,000
February 28, 2014
$50,000,000
March 31, 2014
$50,000,000
April 30, 2014
$48,000,000
May 31, 2014
$48,000,000
June 30, 2014
$48,000,000
July 31, 2014
$46,000,000
August 31, 2014
$46,000,000
September 30, 2014
$46,000,000
October 31, 2014
$45,000,000
November 30, 2014
$45,000,000
December 31, 2014
$45,000,000



2.2    Section 13.1 (Definitions). The following definitions in Section 13.1 of
the Loan Agreement hereby are amended and restated in their entirety as follows:
“Amortization Date” is February 1, 2015.
“Revolving Maturity Date” means the earliest of (a) February 19, 2015; (b) early
termination of this Agreement, whether as a result of acceleration, prepayment
or otherwise or (c) the Maturity Date.
2.3    Borrower, Collateral Agent and Lenders hereby agree that the amendment to
the definition of “Amortization Date” set forth in Section 2.2 hereof shall not
affect the Funding Date of the Term Loan for the purposes of the Prepayment Fee.
3.    Limitation of Amendment.
3.1    The amendments set forth in Section 2 are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

2
WEST\245987189.3
368986-000083

--------------------------------------------------------------------------------




4.    Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Collateral Agent
and Lenders on June 10, 2013, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
6.    Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto and (ii) Borrower’s payment of all Lenders’ Expenses incurred
through the date of this Amendment.
[Balance of Page Intentionally Left Blank]

3
WEST\245987189.3
368986-000083

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
COLLATERAL AGENT AND LENDER:
 
 
OXFORD FINANCE LLC
 
 
By:
/s/    Mark Davis
Name:
Mark Davis
Title:
Vice President of Finance

LENDER:
 
 
SQUARE 1 BANK
 
 
By:
/s/    Evan Travis
Name:
Evan Travis
Title:
Assistant Vice President

BORROWER:
 
 
LIPOSCIENCE, INC.
 
 
By:
/s/    Lucy G. Martindale
Name:
Lucy G. Martindale
Title:
Chief Financial Officer





























[Signature Page to Third Amendment to Loan and Security Agreement]

WEST\245987189
368986-000083